--------------------------------------------------
     Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 1 of 9 PageID: 1


                                                                                                                                       .·,·,,:, ... ,,.


   AO 242 (12111) Petition for 3 Wril of He.bea.\ Corpus Un&r28 U.S.C. § 2241


                                  UNITED STATEsDrsrrucr CoIDRT H ·Hx·c CE B VE D
        Salvatore            Brunetti.       forthc        ,;_ ,{l~f{ DEC 2 62018
            0
       m~t~r ::                     08640                                            i                      ',t:}t~ t : tsn·~~E~~1
                                  Peh"tioner                                         )                                                                        ... ·· · ·· ·
                                                                                     )
                                      V.
                                                                                     )        CaseNo.
    David Ortiz, Warden                                                              )                   (Supplied by Clerk ifCourt)
    FCI Fort Dix, NJ                                                                 )'

                                                                                    .))       December   _Li,        2018 •
                               Rt:1_p(Jr1denr
   (1tatne ofward1m or autJrorfa:d per..<on having c113taly ofpetitioner)


                             PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                                      Personal Information

   1.        (a) Your full name: Salvatore Brunetti
             (b) Other names you have used:            N/ A
                                                      -   ----
  2.         Place of confinement:
                                         FCI Fort Dix
             (a) Name of institution: ----·-                  ---------------··--··----·-----
             (b) Address:      Box 2000, J.B. MDL
                                 -·----------·------ '·---·---------·-····-------···----..-·------------·-------
                                Fort Dix, New Je~sey 08640
                                                                              ----·---------
             (c) Your identification number:           0 7 7 81- 0 6 2
  3.        Aic you currently being held on orders by:
                                                                  -------------------
           )(Federal authorities         CJ State authorities    CJ Other - explain:


  4.         Arc you cummtly:
            0 A pretrial detainee (waiting for trial on criminal charges)
           )(Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
              If you are currently scrvjng a sentence, provide:
                    (a) Name and location of court that sentenced you:       USDC D. PA/Philadelphia


                    (b) Dockctnwnberofcrimina1casc:                                       #    9 Lf-CR-eolZ'J.-: [GP.Pijftk/e}p~[j)
                    (c) Datcofscntencing:                                  £3'..,...;.../     q_..____,_q_,_?_ _ _ _ _ _ _ _ _ _ __

            CJ Being held on an immigration charge
            CJ Other (explain):         N/ A
                                       -----------------------------

                                                               ......_::
                                                                                                                                                 Pagelof 10
    , I                Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 2 of 9 PageID: 2
'    ,'




          AO 242 (12/11) Petition for a Writ of Habeas Corpus Under28 U.S.C. § 2241

                                                                Decision or Action You Are Challenging

          5.        What are you challenging in this petition:
                   )(How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
                       revocation or calculation of good time credits)
                    CJ Pretrial detention
                    CJ Immigration detention
                    CJ Detainer
                    CJ The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
                       maximum or improperly calculated under the sentencing guidelines)
                    CJ Disciplinary proceedings
                    CJ Other (explain):



          6.        Provide more information about the decision or action you are challenging:
                    (a) Nameandlocationoftheagencyorcourt:                        FCI Fort Dix, Box. 2000
                                                                                  J.B. MDL, NJ 08640
                    (b) Docket number, case pumber, or opinion number:                   :/1:
                    (c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):
                        BP-11 Remedy ID                  :/1:   925134-Al &
                        BP-11 Remedy ID                  :/1:   939703-Al


                    (d) Date ofthe decision or action: April 26, 2018
                                                                   --------------------------·

                                                     Your Earlier Challenges of the Decision or Action

          7.        First appeal
                    Did you appeal the decision, file a grievance, or seek an administrative remedy?
                  )(_Yes                         ONo
                   (a) If"Yes," provide:
                              (I) Name of the authority, agency, or court:              BOP /BP-9
                                                                                       --------------'----------
                             (2) Date of filing:


                             (4) Result:   Denied
                                                 2018
                                                ------------------------------
                             (3) Docket number, case number, or opinion number: 9 2 513 4 / 9 3 9 7 0 3

                                           --------------------------------
                                                                                     ----------------                                          I
                                                                                                                                               '
                                                                                                                                               t
                                                                                                                                               f
                             ( 5) Dateofresult:                                                                                                li
                             (6) Issuesraised:           BOP wrongly categorized my custody/security level                                     f
                                                                                                                                               j
                            as~ public safety factor                             &    greatest severity, precluding my
                            ability to further program in a minimum security placement.



                                                                                                                                Page 3 of 10
             Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 3 of 9 PageID: 3


AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241




          (b) If you answered "No," explain why you did not appeal:, N / A
                                                                                 -----------------

8.         Second appeal
           After the first appeal, did you file a second appeal to a higher authority, agency, or court?
          ){_Yes         .          ONo ·
          (a) If"Yes," provide:
                     (!) Name of the authority, agency, or court:             BOP /BP-10
                                                                             ---------'--------'--------
                     (2) Date of filing:   2 018
                     ( 3)
                                          ------,--------------------------
                            Docket number, case numb~r. or opinion number: 925134/93~703
                     (4) Result:        Denied
                     (5)
                                       -------------------------------
                            Date of result: 2018
                     (6)
                                            -----------------------------
                            Issuesraised: Same as supra, paragraph 7




          (b) If you answered "No," explain why you did not file a second appeal:          N/ A
                                                                                           ~-----------

9.        Third appeal
          After the second appeal, did you file a third appeal to a higher authority, agency, or court?
         l(ves                          CJNo
          (a) If"Yes," provide:
                    (1) Name of the authority, agency, or court:             BOP /BP-11
                                                                             --------------------
                    (2) Date of filing:     2 018
                    (3)
                                          -----------------------------
                            Docket number, case number, or opinion number: 925134/939703
                    (4) Result:       Denied
                    (5)
                                     ---------------------'-----------
                            Dateofresult: April 26, 2018
                    (6) Issues raised:         Same as paragraph 7




                                                                                                           Page4of 10
             Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 4 of 9 PageID: 4

AO 242 (12/11) Petition for aWrit of Habeas Corpus Under 28 U.S.C. § 2241




          (b)   If you answered "No," explain why you did not file a third appeal:        N/ A
                                                                                          -----------~

I 0.      Motion under 28 U.S.C. § 2255
          In this petition, are you challenging the validity of your conviction or sentence as imposed?.
          OYes                  ~o
          lf"Yes," answer the following:
          (a)       Have.you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
                    OYes                              O No
                    If "Yes," provide:
                    (I) Name of court:                     N/A
                                             -----------------------------
                    (2) Case number:
                    (3) Date of filing:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




                                                                                           (




          (b)       Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
                    seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
                    sentence?
                   OYes                              ONo
                    If "Yes," provide:
                    (I) Name of court:                     N/A
                                             -------------------------'-----
                   (2) Case number:
                   (3) Date of filing:
                   (4) Result:
                   (5) Date of result:
                   (6) Issues raised:




                                                                                                                   Page 5 of 10
                Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 5 of 9 PageID: 5


AO 242 (12/11) Petition for a Writ of Habeas Corpus Un~er 28 U.S.C. § 2241




          (c)       Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
                    conviction or sentence: Because this issue concerns jurisdiction as
                   required under Rumfeld v. Padilla, Brunetti is required to file
                   his Section 2241 where he is currently living, D.NJ / Camden Divisior
                   jurisdiction.




11.       Appeals of immigration proceedings
          Does this case concern immigration proceedings?
                                                       1

         OYes                      ~o
                    If "Yes," provide:
          (a)       Date you were taken into immigration custody:
          (b)       Date of the removal or reinstatement order:
                                                                             --------------------
          (c)      Did you file an appeal with the Board of Immigration Appeals?
                   OYes                    . ONo
                                                                      N/A
                    If"Yes," provide:
                    (1) Date of filing:
                    (2) Case number:
                    (3) Result:
                    (4) Date of result:
                    (5) Issues raised:




         (d)       Did you appeal the decision to the United States Court of Appeals?
                   OYes                              }(No
                   _If "Yes," provide:
                   (I) Name of court: _ _ _N.....:...../A
                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   (2) Date of filing:
                   (3) Case number:


                                                                                                              Page 6 of 10
             Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 6 of 9 PageID: 6

AO 242 (12/11) Petition for-a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                      (4) Result:
                      (5) Date of result:
                      (6) Issues raised:        NI A
                                               ------------------------------




12.       Other appeals
          Other than the appeals you listed above, have you: filed any other petition, application, or motion about the issues
          raised in this. petition?
          OYes                          ONo
          If "Yes," provide:                                                 N /A
          (a) Kind of petition, motion, or ~pplication:
          (b) Name of the authority, agency, or court:


          (c) Date of filing:
          (d) Docket number, case number, or opinion number:
          (e) Resuft:
          (i.1   Date of result:
          (g) ,Issues raised:




                                               Grounds for Your Challenge in This Petition

13.      State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
         facts supporting each ground.


       GROUNDONE: The BOP committed reversible legal error for failing to
        follow prevailing Supreme court cases: DiMaya & Johnson II Deeming
        Brunetti's conspiracy to murder charges are now Deemed non-violent,
        thus BOP should not have placed a greatest severity and public safety


                                                                                                                    Page 7of 10
              Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 7 of 9 PageID: 7

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241


          (a) Supporting facts (Be brief. Do not cite cases or law.):
           factor on Brunetti's prison record ~also performed corrective action
           by removing both greatest severity & public safety factors frQm his
           prison record.




          (b) Did you present Ground One in all appeals that were available to you?.
         )(Yes                          ONo

        GROUND TWO:                In light of Ground One, Respondents failed to apply the
          public safety factor & greatest severity waiver as found in BOP's
          very own policy statement 5100.08 paragraph (5) at page 58, which
          allows the BOP/Respondents/Warde~ Ortiz to facilitate a public
          (a) Supporting facts (Be brief. Do not cite cases or law.):
          safety factor waiver; enclosed see Exhibit # ·              in support, and the
          respondents intentionally failed to do so which violated Brunetti•i.
          5th Amendment's Due Process.




          (b) Did you present Ground Two in all appeals that were available to you?
         OYes                           ONo


      GROUND THREE:                      N/ A




         (:•.: , Supporting facts (Be brief. Do not cite cases or law.):




         (b) Did you present Ground Three in all appeals that were available to you?
         OYes                           ONo


                                                                                       Page 8 of 10
   •          Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 8 of 9 PageID: 8

 AO 24i(l2/l I) Petition for a Writ of Habeas Corpus Under28 U.S.C. § 2241


         GROUND FOUR:




           ( ~) Supporting facts (Be brief Do not cite cases or law.):
                                                                                N/A




           (b) Did you present Ground Four in all appeals that were available to you?
           c:JYes                        DNo


14.        If there are any grounds that you did not present in all appeals that were available to you, explain why you did
           not:




                                                                 Request for Relief

                                For q.ll of the above specifically stated
15. Stateexactlywhatyouwantthecourttodo:
reasons, Brunetti most respectfully requests the following relief from
this Honorable Court:
     Deem, Brunetti's 28 U.S.C. §2241 as meritorious;
     Deem, Brunetti is actually innocent ~f being caiegorized as a Greatest
  Severity, Public Safety Factor & 2 Point Enhancement for violence are
  doomed in light of Johnson I & Johnson II & DiMaya, supra;
     Order, the Respondents to correct the above inaccurate prison record
  of Brunetti by precluding the depiction of Great~st Severity~ Public
· Safety Factor. & 2 Point Enhancement for violence from Brunetti's prison
  custody & security classification.




                                                                                                                    Page9of 10
   "         Case 1:18-cv-17569-RMB Document 1 Filed 12/26/18 Page 9 of 9 PageID: 9


AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                                                    Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place this petition in the prison mail system:



I. declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition -is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecu~ion for perjury.




                                                            _s~AJs:Ji)                       Signature of Petitioner




                                                            --5~             Signature ofAttorney or other authorized person, if any




                             ;1 AJe/ L) l).5Jtr
                             5

                            2g u· s. c. 5 t nLfe,   t




                      () t.1dtr' rerrc1(                          n«          o(2
                         perTv~ · fne a /:vve
                         . r:t fb J/01;ul/Jf p,J.
                             I                 •

                          /:Je fr u e_ 1 co rre.e:/--
                              .ef-- Cc) YI// p)afe_                                   r




                                                          (j)(o__,S-e ,

                                                                                                                                       Page !Oof 10
